MANDATE

                        Court of Appeals
                     First District of Texas
                         NO. 01-14-00304-CV

TVMAX HOLDINGS, INC. AND BROADBAND VENTURES SIX, L.L.C., Appellants

                                 V.

 SPRING INDEPENDENT SCHOOL DISTRICT, ALIEF INDEPENDENT SCHOOL
DISTRICT, CLEAR CREEK INDEPENDENT SCHOOL DISTRICT, GALENA PARK
   INDEPENDENT SCHOOL DISTRICT, HUMBLE INDEPENDENT SCHOOL
   DISTRICT, KLEIN INDEPENDENT SCHOOL DISTRICT, SPRING BRANCH
    INDEPENDENT SCHOOL DISTRICT, SPRING INDEPENDENT SCHOOL
    DISTRICT, TOMBALL INDEPENDENT SCHOOL DISTRICT, HOUSTON
 INDEPENDENT SCHOOL DISTRICT, CYPRESS-FAIRBANKS INDEPENDENT
   SCHOOL DISTRICT, KATY INDEPENDENT SCHOOL DISTRICT, ALDINE
  INDEPENDENT SCHOOL DISTRICT, PASADENA INDEPENDENT SCHOOL
    DISTRICT, GOOSE CREEK CONSOLIDATED INDEPENDENT SCHOOL
     DISTRICT/LEE COLLEGE DISTRICT, LONE STAR COLLEGE SYSTEM
   DISTRICT, HOUSTON COMMUNITY COLLEGE SYSTEM, SAN JACINTO
COMMUNITY COLLEGE DISTRICT, CITY OF TOMBALL, CITY OF PASADENA,
   CITY OF HOUSTON, CITY OF WEBSTER, CITY OF SEABROOK, CITY OF
HEDWIG VILLAGE, CITY OF BAYTOWN, HARRIS COUNTY, HARRIS COUNTY
    DEPARTMENT OF EDUCATION, HARRIS COUNTY FLOOD CONTROL
 DISTRICT, PORT OF HOUSTON AUTHORITY OF HARRIS COUNTY, HARRIS
COUNTY MUNICIPAL UTILITY DISTRICT #24, HARRIS COUNTY MUNICIPAL
 UTILITY DISTRICT #120, HARRIS COUNTY MUNICIPAL UTILITY DISTRICT
    #130, HARRIS COUNTY MUNICIPAL UTILITY DISTRICT #168, HARRIS
COUNTY MUNICIPAL UTILITY DISTRICT #180, HARRIS COUNTY MUNICIPAL
 UTILITY DISTRICT #188, HARRIS COUNTY MUNICIPAL UTILITY DISTRICT
    #189, HARRIS COUNTY MUNICIPAL UTILITY DISTRICT #191, HARRIS
COUNTY MUNICIPAL UTILITY DISTRICT #205, HARRIS COUNTY MUNICIPAL
  UTILITY DISTRICT #215, HARRIS COUNTY MUNICIPAL UTILITY DISTRICT
    #230, HARRIS COUNTY MUNICIPAL UTILITY DISTRICT #321, HARRIS
    COUNTY MUNICIPAL UTILITY DISTRICT #341, NORTHWEST HARRIS
  COUNTY MUNICIPAL UTILITY DISTRICT #9, CHELFORD ONE MUNICIPAL
     UTILITY DISTRICT, HEATHERLOCH MUNICIPAL UTILITY DISTRICT,
     HORSEPEN BAYOU MUNICIPAL UTILITY DISTRICT, MISSION BEND
    MUNICIPAL UTILITY DISTRICT, NORTH GREEN MUNICIPAL UTILITY
DISTRICT, WESTADOR MUNICIPAL UTILITY DISTRICT, WESTON MUNICIPAL
     UTILITY DISTRICT, MASON CREEK UTILITY DISTRICT, BISSONNET
 MUNICIPAL UTILITY DISTRICT, CNP UTILITY DISTRICT, HARRIS COUNTY
WATER CONTROL & IMPROVEMENT DISTRICT #1, HARRIS COUNTY WATER
  CONTROL AND IMPROVEMENT DISTRICT #109, HARRIS COUNTY WATER
  CONTROL & IMPROVEMENT DISTRICT #145,, CLEAR LAKE CITY WATER
AUTHORITY, MEMORIAL VILLAGES WATER AUTHORITY, HARRIS COUNTY
    EMERGENCY SERVICE DISTRICT #1, HARRIS COUNTY EMERGENCY
SERVICE DISTRICT #6, HARRIS COUNTY EMERGENCY SERVICE DISTRICT #9,
  HARRIS COUNTY EMERGENCY SERVICE DISTRICT #11, HARRIS COUNTY
    EMERGENCY SERVICE DISTRICT #12, HARRIS COUNTY EMERGENCY
 SERVICE DISTRICT #13, HARRIS COUNTY EMERGENCY SERVICE DISTRICT
    #16, HARRIS COUNTY EMERGENCY SERVICE DISTRICT #17, HARRIS
      COUNTY EMERGENCY SERVICE DISTRICT #20, HARRIS COUNTY
    EMERGENCY SERVICE DISTRICT #24, HARRIS COUNTY EMERGENCY
 SERVICE DISTRICT #25, HARRIS COUNTY EMERGENCY SERVICE DISTRICT
    #28, HARRIS COUNTY EMERGENCY SERVICE DISTRICT #29, HARRIS
      COUNTY EMERGENCY SERVICE DISTRICT #47, HARRIS COUNTY
      EMERGENCY SERVICE DISTRICT #48, AND HARRIS-FORT BEND
                    EMERGENCY SERVICE DISTRICT,
                               Appellees

   Appeal from the 270th District Court of Harris County. (Tr. Ct. No. 2011-53254).

TO THE 270TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 30th day of April 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the final judgment signed
             by the trial court on January 10, 2014. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             judgment contains no reversible error. Accordingly, the
             Court affirms the trial court’s judgment.
                       The Court orders that the appellants, TVMAX
                Holdings, Inc. and Broadband Ventures Six, L.L.C., jointly
                and severally, pay all appellate costs.

                       The Court orders that this decision be certified below
                for observance.

                Judgment rendered April 30, 2015.

                Panel consists of Justices Jennings, Higley, and Huddle.
                Opinion delivered by Justice Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




July 13, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT